DETAILED ACTION
This action is in response to the amendments filed on November 24th, 2020. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 1-2, 4, 8-16 have been amended
Claim 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support. 
Claim 3, 10, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support, and in further view of Barnes, “Tips and Advanced Techniques for Characterizing a 28 Gb/s Transceiver”, White Paper from Keysight from DesignCon 2013, accessed electronically from Keysight.  
Claim 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support and in further view of Kaelly Farnham, “Controlling Measurement Test Equipment from Keysight ADS”, Blog Posting from Keysight, May 1st, 2017. 
Claim 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support and in further view of B Kanmani, “Laboratory measurement of impulse response”. OpenStax CNX. Sep 23, 2009, accessed via the CNX website by Rice University et al. 
Claim 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support and in further view of Xilinx, “Signal Integrity Solution Guide”, July 2005, Issue 1 
This action is made Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 112(f) invocation and corresponding rejections under § 112(b)
	In light of the applicant’s amendments, the invocation of 112(f) and the corresponding rejections under 112(b) are WITHDRAWN.

Regarding the § 112(b) rejection
WITHDRAWN in light of the amendments and the applicant’s arguments. 

Regarding the § 103 rejection
	The rejection is MAINTAINED. 
	The applicant submits (Remarks, page 15 ):
The amended independent claims now recite that the measurement engine generates a voltage waveform based on a mathematical determination using both the second input test pattern and the transfer function for the device under test. As discussed in paragraph [0035] of the Applicant's disclosure, a voltage waveform will not have any issues with sampling time because the voltage waveform may have as many sampling points as desired, which may be set by the designer of the device under test 202. Furthermore, the sampling points are a function of 'b.t', and may be interpolated into finer numbers if needed.

	The applicant’s amendments and supporting arguments are not persuasive.
	As an initial matter, the applicant’s arguments contain a reference to the specification – limitations are not read in from the specification.
	The claims now recite, in part (using claim 1 as representative):
	generate a voltage waveform based on a mathematical determination using both the second input test pattern and the transfer function for the device under test

	The prior art relied upon, as taken in combination, teaches this.

	This teaching, as taken in combination with the other features of the system of the prior art, renders obvious the claim limitation of “generate a voltage waveform...”
	Tektronix, as relied upon, teaches a system for deriving the transfer function, e.g. the “impulse response”, from measurement data, wherein the input to the DUT is a step function. 
	The step function, as shown in Tektronix figure 1.5, is a voltage waveform, i.e. it is measured in “V”/volts, as is the step response.
	 The system of the prior art then takes the “impulse response” from the voltage waveforms, and convolves this with a “pattern of bit sequences” – one of ordinary skill would have found it obvious that the pattern of bit sequences is also a voltage waveform, as the DUT is being tested with voltage waveforms.
	One of ordinary skill would have readily known that convolving an “impulse response” with a voltage waveform of a “pattern of bit sequences” would have obviously resulted in a output voltage waveform, i.e. this convolution provides a mathematically determined output response of the DUT in the form of a voltage waveform, wherein this output voltage waveform is a function of both the impulse response and the synthesized bit pattern. 
	To clarify – the resulting output from the convolution in the system of the prior art is a voltage waveform. For more clarification see Keysight for the various figures which show examples of the output “eye diagram”, such as the one below which shows the eye diagram comprises voltage waveforms. Also, to further clarify – one of ordinary skill would have readily 

    PNG
    media_image1.png
    547
    870
    media_image1.png
    Greyscale



	For more clarification, see the pertinent prior art of record cited in the conclusion below, specifically the MIT Lecture notes for “LTI Models and Convolution” – these lecture notes provide an example of what one of ordinary skill would have reasonably known by at least their own knowledge at the time of filing. 
	MIT, Chapter 11, page 131, ¶ 2 provides an overview of using an “LTI model” for a DUT so that the “unit sample response” [impulse response] of the DUT can be convolved with “any input signal sequence” to compute the “output” and ¶ 3 teaches that “eye diagrams” are also further described. See § 11.2 for a more detailed review of “Convolution for LTI models” which clarifies that the “unit sample function” is also known as “unit pulse function or unit ‘impulse’ see page 137 figure 11-6 – the Examiner does note that while this is for the discrete version of convolution, the continuous time domain version is substantially similar. Specifically, as shown in figure 11-6, the output “y” is a direct function of the input “x”, i.e. if “x” is a voltage waveform, then “y” is a voltage waveform. 

    PNG
    media_image2.png
    386
    873
    media_image2.png
    Greyscale

	In addition, MIT’s Lecture notes § 11.3 provide the mathematical relationship between the “unit step response to the unit sample response” [the unit sample response being the impulse response].
	In addition, MIT § 11.4 describes how to produce “Eye Diagrams”, specifically ¶ 2 “To produce an eye diagram, one begins with the channel output that results from a long stretch of on-off signaling, as in the bottom part of Figure 11-10, then essentially slices this up into smaller segments, say 3 bit-slots long, and overlays all the resulting segments. The result spans the range of waveform variations one is likely to see over any 3 bit-slots at the output.” In other words, the convolution  of the bit pattern with the impulse response would have obviously resulted in a voltage waveform of the “output” of the DUT, and then the system converts this output voltage waveform that “results from a long stretch of on-off signaling” [the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support. 

Regarding claim 1.
Tektronix teaches:
An oscilloscope system, comprising: (Tektronix, page 1 ¶ 1 teaches performing “frequency domain analysis” using “digital oscilloscopes” and associated “measurements” that are performed by the oscilloscope – as per the title, this is for the “TDS” line of oscilloscopes from Tektronix – these have a chassis, input ports and a display system [they are oscilloscopes, e.g. see the figure on page 1], along with a processor and memory – as they are “digital oscilloscopes”))
	a chassis; (Tektronix, as cited above)
	an input signal port located on the chassis;(Tektronix, as cited above)
	a display system included on the chassis;(Tektronix, as cited above)	
and an oscilloscope processing system that is included in the chassis and coupled to the input signal port and the display system;(Tektronix, as cited above)
	and an oscilloscope memory system that is included in the chassis and that is coupled to the oscilloscope processing system and that stores instruction that, when executed by the oscilloscope processing system, cause the oscilloscope processing system to provide a measurement engine configured to: (Tektronix, as cited above)
	capture, via an input signal probe that is coupled to the input signal port and a device under test, a first output test pattern that is generated by the device under test in response to a first input test pattern that is received from a transmitter device; (Tektronix, section 1.7 on page 6, teaches determining a “system’s [device under test] impulse response” by using the “step response” in which “a step function” is applied “to the input of the system” and then the oscilloscope is used to “take the derivative of the step response at the output of the system” using the “TDS oscilloscope” so that “the derivative of the step response equals the impulse i.e. Tektronix teaches that a step function [example of a first input test pattern] is transmitted into the “system” [the step function generator is an example of a transmitter device], and then capturing via a probe on the scope [input signal probe] the “step response” due to the input [example of a first output test pattern generated by the DUT])
	for clarification see section 1.4 and figure 1.3 - fig. 1.3 show the “test configuration” for the impulse testing, section 1.7 uses a step function/step generator instead of the “impulse generator” but the test configuration is similar, with the modifications stated in section 1.7)

    PNG
    media_image3.png
    304
    837
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    476
    906
    media_image4.png
    Greyscale

derive, using the first output test pattern based on the first input test pattern, a transfer function for the device under test; (Tektronix, section 1.7, as cited above, teaches “take the derivative of the step response at the output of the system” and then “save it to...memory” followed by taking the “FFT” of it, e.g. see figure 1.5 – the “derivative of step response” is an example of a transfer function, in regards to claim interpretation see the fig. 6 in the instant specification - # 602 to # 604, based on the accompanying description, teaches that the “transfer function” is the “finite difference” of the “output test pattern” that is in response to the “first input test pattern”, also a “finite difference” is known numerical method for estimating a derivative, i.e. Tektronix is determining the “transfer function” in a similar method as fig. 6 in the instant specification)

However, Tektronix does not explicitly teach:
	capture, via the input signal probe, a second input test pattern that is received from the transmitter device and that is different than the first input test pattern;
	and generate a voltage waveform based on a mathematical determination using both the second input test pattern and the transfer function for the device under test. 

Keysight teaches:
capture, via the input signal probe, a second input test pattern that is received from the transmitter device and that is different than the first input test pattern;(Keysight, overview, teaches “PLTS constructs measurement-based eye diagrams (or patterns) by convolving the calculated time domain impulse response (generated from frequency domain measurement 
	and generate a voltage waveform based on a mathematical determination using both the second input test pattern and the transfer function for the device under test. (Keysight, overview, teaches “PLTS constructs measurement-based eye diagrams (or patterns) by [generating a reference measurement by] convolving the calculated time domain impulse response (generated from frequency domain measurement data [such as the one from Tektronix]) with a synthesized pattern of bit sequences [example second test pattern for the transmitter device].”, in other words Keysight teaches convolving the transfer function for the DUT, such as the one measured by Tektronix, with a new “synthesized pattern of bit sequences” [example of a second test pattern] – this generates a reference measurement as the result of the convolution, Keysight then creates an eye diagram from the results of the convolution, also see the figure below which shows that a “simulated bit pattern” [second test pattern] is used for the convolution, i.e. the measured data is from the input/output patterns of Tektronix, while Keysight is teaching that for a new test pattern the eye diagram for a new test pattern is determined by convolving the measured impulse response with the new test pattern, without needing the second output test pattern – the generated waveform output by the convolution is a voltage waveform, as the input signal is a voltage waveform)

    PNG
    media_image5.png
    260
    530
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix on using an oscilloscope to determine an impulse response, including a frequency domain impulse response, for a DUT with the teachings from Keysight on convolving the frequency domain impulse response with a test pattern as part of a technique to generate an eye diagram for a DUT. The motivation to combine would have been that “With eye diagrams you can see signal quality with one display, you can diagnose problems, such as attenuation, noise, jitter, and dispersion that arise or characterize specific parts of the system. You can then view the measurement in the Time Domain mode to help isolate the source of the problem.” (Keysight, overview). In other words, being able to view the eye diagram of the DUT/SUT would have improved the ability of a user to “see signal quality...diagnose problems” and the like. 


Regarding claim 2.
Keysight teaches: 
The oscilloscope system of claim 1, wherein the measurement engine is further configured to:
	generate, using the voltage waveform, a first measurement eye diagram;(Keysight, as cited above, teaches that an “eye diagram” is constructed from the convolution)
	and display, via the display system, the first measurement eye diagram.  (Keysight, as cited above teaches “You can then view the measurement in the Time Domain mode to help isolate the source of the problem”, also see the example displays in Keysight)

Regarding claim 8.
Tektronix teaches:
	An oscilloscope, comprising:(Tektronix, page 1 ¶ 1 teaches performing “frequency domain analysis” using “digital oscilloscopes” and associated “measurements” that are performed by the oscilloscope – as per the title, this is for the “TDS” line of oscilloscopes from Tektronix – these have a chassis, input ports and a display system [they are oscilloscopes, e.g. see the figure on page 1], along with a processor and memory  as they are “digital oscilloscopes”)
	an input signal port;(Tektronix, as cited above)
	a processing system coupled to the input signal port; (Tektronix, as cited above)
	and a memory system that is coupled to the processing system and that stores instruction that, when executed by the processing system, cause the processing system to provide a measurement engine that is configured to:(Tektronix, as cited above)
capture, via an input signal probe that is coupled to the input signal port and a device under test, a first output test pattern that is generated by the device under test in response to a first input test pattern that is received from a transmitter device; (Tektronix, section 1.7 on page 6, teaches determining a “system’s [device under test] impulse response” by using the “step response” in which “a step function” is applied “to the input of the system” and then the oscilloscope is used to “take the derivative of the step response at the output of the system” using the “TDS oscilloscope” so that “the derivative of the step response equals the impulse response”, i.e. Tektronix teaches that a step function [example of a first input test pattern] is transmitted into the “system” [the step function generator is an example of a transmitter device], and then capturing via a probe on the scope [input signal probe] the “step response” due to the input [example of a first output test pattern generated by the DUT])
	for clarification see section 1.4 and figure 1.3 - fig. 1.3 show the “test configuration” for the impulse testing, section 1.7 uses a step function/step generator instead of the “impulse generator” but the test configuration is similar, with the modifications stated in section 1.7)

    PNG
    media_image3.png
    304
    837
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    476
    906
    media_image4.png
    Greyscale

	derive, using the first output test pattern based on the first input test pattern, a transfer function for the device under test; (Tektronix, section 1.7, as cited above, teaches “take the derivative of the step response at the output of the system” and then “save it to...memory” followed by taking the “FFT” of it, e.g. see figure 1.5 – the “derivative of step response” is an example of a transfer function, in regards to claim interpretation see the fig. 6 in the instant specification - # 602 to # 604, based on the accompanying description, teaches that the “transfer function” is the “finite difference” of the “output test pattern” that is in response to 

However, Tektronix does not explicitly teach:
	capture, via the input signal probe, a second input test pattern that is received from the transmitter device and that is different than the first input test pattern;
	and generate a voltage waveform based on a mathematical determination using both the second input test pattern and the transfer function for the device under test. 


Keysight teaches:
capture, via the input signal probe, a second input test pattern that is received from the transmitter device and that is different than the first input test pattern;(Keysight, overview, teaches “PLTS constructs measurement-based eye diagrams (or patterns) by convolving the calculated time domain impulse response (generated from frequency domain measurement data [such as the one from Tektronix]) with a synthesized pattern of bit sequences [second test pattern for the transmitter device].”)
	and generate a voltage waveform based on a mathematical determination using both the second input test pattern and the transfer function for the device under test. (Keysight, overview, teaches “PLTS constructs measurement-based eye diagrams (or patterns) by [generating a reference measurement by] convolving the calculated time domain impulse in other words Keysight teaches convolving the transfer function for the DUT, such as the one measured by Tektronix, with a new “synthesized pattern of bit sequences” [example of a second test pattern] – this generates a reference measurement as the result of the convolution, Keysight then creates an eye diagram from the results of the convolution, also see the figure below which shows that a “simulated bit pattern” [second test pattern] is used for the convolution, i.e. the measured data is from the input/output patterns of Tektronix, while Keysight is teaching that for a new test pattern the eye diagram for a new test pattern is determined by convolving the measured impulse response with the new test pattern, without needing the second output test pattern – the generated waveform output by the convolution is a voltage waveform, as the input signal is a voltage waveform)

    PNG
    media_image5.png
    260
    530
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix on using an oscilloscope to determine an impulse response, including a frequency domain impulse response, for a DUT 


Regarding claim 9.
Keysight teaches: 
	The oscilloscope system of claim 1, wherein the measurement engine is further configured to:
	generate, using the voltage waveform, a first measurement eye diagram;(Keysight, as cited above, teaches that an “eye diagram” is constructed from the convolution)
	and display, via a display system, the first measurement eye diagram.  (Keysight, as cited above teaches “You can then view the measurement in the Time Domain mode to help isolate the source of the problem”, also see the example displays in Keysight)


Regarding claim 15.

	A method for obtaining oscilloscope measurements of a device under test, comprising: (Tektronix, page 1 ¶ 1 teaches performing “frequency domain analysis” using “digital oscilloscopes” and associated “measurements” that are performed by the oscilloscope – as per the title, this is for the “TDS” line of oscilloscopes from Tektronix – these have a chassis, input ports and a display system [they are oscilloscopes, e.g. see the figure on page 1], along with a processor and memory – as they are “digital oscilloscopes”))
	capturing, via an input signal probe that is coupled to a oscilloscope and a device under test, a first output test pattern that is generated by the device under test in response to a first input test pattern that is received from a transmitter device; (Tektronix, section 1.7 on page 6, teaches determining a “system’s [device under test] impulse response” by using the “step response” in which “a step function” is applied “to the input of the system” and then the oscilloscope is used to “take the derivative of the step response at the output of the system” using the “TDS oscilloscope” so that “the derivative of the step response equals the impulse response”, i.e. Tektronix teaches that a step function [example of a first input test pattern] is transmitted into the “system” [the step function generator is an example of a transmitter device], and then capturing via a probe on the scope [input signal probe] the “step response” due to the input [example of a first output test pattern generated by the DUT])
	for clarification see section 1.4 and figure 1.3 - fig. 1.3 show the “test configuration” for the impulse testing, section 1.7 uses a step function/step generator instead of the “impulse generator” but the test configuration is similar, with the modifications stated in section 1.7)

    PNG
    media_image3.png
    304
    837
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    476
    906
    media_image4.png
    Greyscale


	deriving, by the oscilloscope using the first output test pattern based on the first input test pattern, a transfer function for the device under test; (Tektronix, section 1.7, as cited above, teaches “take the derivative of the step response at the output of the system” and then “save it to...memory” followed by taking the “FFT” of it, e.g. see figure 1.5 – the “derivative of step response” is an example of a transfer function, in regards to claim interpretation see the fig. 6 in the instant specification - # 602 to # 604, based on the accompanying description, 

However, Tektronix does not explicitly teach:
	capturing, by the oscilloscope via the input signal probe, a second input test pattern that is received from the transmitter device and that is different than the first input test pattern;
	and generate a voltage waveform based on a mathematical determination using both the second input test pattern and the transfer function for the device under test. 

Keysight teaches:
capturing, by the oscilloscope via the input signal probe, a second input test pattern that is received from the transmitter device and that is different than the first input test pattern; (Keysight, overview, teaches “PLTS constructs measurement-based eye diagrams (or patterns) by convolving the calculated time domain impulse response (generated from frequency domain measurement data [such as the one from Tektronix]) with a synthesized pattern of bit sequences [second test pattern for the transmitter device].”)
	and generate a voltage waveform based on a mathematical determination using both the second input test pattern and the transfer function for the device under test. (Keysight, overview, teaches “PLTS constructs measurement-based eye diagrams (or patterns) by [generating a reference measurement by] convolving the calculated time domain impulse in other words Keysight teaches convolving the transfer function for the DUT, such as the one measured by Tektronix, with a new “synthesized pattern of bit sequences” [example of a second test pattern] – this generates a reference measurement as the result of the convolution, Keysight then creates an eye diagram from the results of the convolution, also see the figure below which shows that a “simulated bit pattern” [second test pattern] is used for the convolution, i.e. the measured data is from the input/output patterns of Tektronix, while Keysight is teaching that for a new test pattern the eye diagram for a new test pattern is determined by convolving the measured impulse response with the new test pattern, without needing the second output test pattern – the generated waveform output by the convolution is a voltage waveform, as the input signal is a voltage waveform)

    PNG
    media_image5.png
    260
    530
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix on using an oscilloscope 

Regarding claim 16.
Keysight teaches: 
	The method of claim 15, further comprising:
	generating, by the oscilloscope using the voltage waveform, a first measurement eye diagram; (Keysight, as cited above, teaches that an “eye diagram” is constructed from the convolution)
	and displaying, by the oscilloscope via a display system coupled to the oscilloscope, the first measurement eye diagram. (Keysight, as cited above teaches “You can then view the measurement in the Time Domain mode to help isolate the source of the problem”, also see the example displays in Keysight)

Claim 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support, and in further view of Barnes, “Tips and Advanced Techniques for Characterizing a 28 Gb/s Transceiver”, White Paper from Keysight from DesignCon 2013, accessed electronically from Keysight.  

Regarding Claim 3.
Tektronix, as combined with Keysight does not explicitly teach:
	capture, via the input signal probe, a second output test pattern that is generated by the device under test in response to the second input test pattern that is received from the transmitter device;
	generate, using the second output test pattern, a second measurement eye diagram;
	184830-8993-4174 v.1PATENTDocket No.: 16356.1905US01 (110708.01)correlate the second measurement eye diagram and the first measurement eye diagram;
	and provide, based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the second measurement eye diagram. 

Barnes teaches:
	capture, via the input signal probe, a second output test pattern that is generated by the device under test in response to the second input test pattern that is received from the transmitter device (Barnes, page 13, figure 11 and section “Oscilloscope Measurement Techniques” to page 14 teaches that an oscilloscope is used – then see page 20, section 1` and figure 19 – signals/test patterns are input to the DUT, and “eye diagram...measurements” are performed of the output responses – then see figure 21 which depicts “Eye diagram measurements of simulated fixture (F3 pink) and actual fixture (F6 green) showing good eye and amplitude correlation”, in other words Barnes teaches inputting test patterns into a DUT, measuring the output test patterns, and converting/generating “eye diagram measurements” from the measured results – these are then compared to predicted “eye diagram measurements” from a convolution of the test patterns with the predicted response of the DUT
for clarification see page 18, section “Predict what we expect to see at the output of the channel” – this section teaches convolving a model of the DUT [e.g. a “channel fixture”] with a “signal” [example of first input pattern] – in other words Barnes teaches generating a prediction of the measurement first, e.g. the technique of Tektronix above of using a measured impulse response convolved with a new test pattern [second test pattern] to generate a predicted eye diagram – also see figure 18 of Barnes which is a “Predicted eye diagram”  )
	generate, using the second output test pattern, a second measurement eye diagram (Barnes, as cited above, also see figure 21 reproduced below) 

    PNG
    media_image6.png
    520
    876
    media_image6.png
    Greyscale

	184830-8993-4174 v.1PATENTDocket No.: 16356.1905US01 (110708.01)correlate the second measurement eye diagram and the first measurement eye diagram (Barnes, figure 21, teaches there is “good...correlation” between the first [predicted/simulated] eye diagram and the measured eye diagram)
	and provide, based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the second measurement eye diagram (Barnes, fig. 21, teaches that “measurements” show the “good eye and amplitude correlation”, e.g. the amplitude of the eyes are 462 mV (measured) and 458 mV (simulated) – these provide a technique for a correlation notification that indicate a similarity between the eye diagrams, e.g. by the measurements, also see pages 23-29 – these teach a variety of other techniques, e.g. page 23 and figure 24 teaches generating a “baseline” eye diagram from a “reference signal” [first test pattern/first output example])



Regarding Claim 10.
Tektronix, as combined with Keysight does not explicitly teach:
	capture, via the input signal probe, a second output test pattern that is generated by the device under test in response to the second input test pattern that is received from the transmitter device;
	generate, using the second output test pattern, a second measurement eye diagram;
	184830-8993-4174 v.1PATENTDocket No.: 16356.1905US01 (110708.01)correlate the second measurement eye diagram and the first measurement eye diagram;
	and provide, based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the second measurement eye diagram. 

Barnes teaches:
	capture, via the input signal probe, a second output test pattern that is generated by the device under test in response to the second input test pattern that is received from the transmitter device (Barnes, page 13, figure 11 and section “Oscilloscope Measurement Techniques” to page 14 teaches that an oscilloscope is used – then see page 20, section 1` and figure 19 – signals/test patterns are input to the DUT, and “eye diagram...measurements” are performed of the output responses – then see figure 21 which depicts “Eye diagram measurements of simulated fixture (F3 pink) and actual fixture (F6 green) showing good eye and amplitude correlation”, in other words Barnes teaches inputting test patterns into a DUT, measuring the output test patterns, and converting/generating “eye diagram measurements” from the measured results – these are then compared to predicted “eye diagram measurements” from a convolution of the test patterns with the predicted response of the DUT
for clarification see page 18, section “Predict what we expect to see at the output of the channel” – this section teaches convolving a model of the DUT [e.g. a “channel fixture”] with a “signal” [example of first input pattern] – in other words Barnes teaches generating a prediction of the measurement first, e.g. the technique of Tektronix above of using a measured impulse response convolved with a new test pattern [second test pattern] to generate a predicted eye diagram – also see figure 18 of Barnes which is a “Predicted eye diagram”  )
	generate, using the second output test pattern, a second measurement eye diagram (Barnes, as cited above, also see figure 21 reproduced below) 

    PNG
    media_image6.png
    520
    876
    media_image6.png
    Greyscale

	184830-8993-4174 v.1PATENTDocket No.: 16356.1905US01 (110708.01)correlate the second measurement eye diagram and the first measurement eye diagram (Barnes, figure 21, teaches there is “good...correlation” between the first [predicted/simulated] eye diagram and the measured eye diagram)
	and provide, based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the second measurement eye diagram (Barnes, fig. 21, teaches that “measurements” show the “good eye and amplitude correlation”, e.g. the amplitude of the eyes are 462 mV (measured) and 458 mV (simulated) – these provide a technique for a correlation notification that indicate a similarity between the eye diagrams, e.g. by the measurements, also see pages 23-29 – these teach a variety of other techniques, e.g. page 23 and figure 24 teaches generating a “baseline” eye diagram from a “reference signal” [first test pattern/first output example])



Regarding Claim 17.
Tektronix, as combined with Keysight does not explicitly teach:

	The method of claim 16, further comprising:
	capturing, by the oscilloscope via the input signal probe, a second output test pattern that is generated by the device under test in response to the second input test pattern that is received from the transmitter device;
	generating, by the oscilloscope using the second output test pattern, a second measurement eye diagram;
	correlating, by the oscilloscope, the second measurement eye diagram and the first measurement eye diagram;
and providing, by the oscilloscope and based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the second measurement eye diagram. 

Barnes teaches:
	capturing, via the input signal probe, a second output test pattern that is generated by the device under test in response to the second input test pattern that is received from the transmitter device (Barnes, page 13, figure 11 and section “Oscilloscope Measurement Techniques” to page 14 teaches that an oscilloscope is used – then see page 20, section 1` and figure 19 – signals/test patterns are input to the DUT, and “eye diagram...measurements” are performed of the output responses – then see figure 21 which depicts “Eye diagram measurements of simulated fixture (F3 pink) and actual fixture (F6 green) showing good eye and amplitude correlation”, in other words Barnes teaches inputting test patterns into a DUT, measuring the output test patterns, and converting/generating “eye diagram measurements” from the measured results – these are then compared to predicted “eye diagram measurements” from a convolution of the test patterns with the predicted response of the DUT
for clarification see page 18, section “Predict what we expect to see at the output of the channel” – this section teaches convolving a model of the DUT [e.g. a “channel fixture”] with a “signal” [example of first input pattern] – in other words Barnes teaches generating a prediction of the measurement first, e.g. the technique of Tektronix above of using a measured impulse response convolved with a new test pattern [second test pattern] to generate a predicted eye diagram – also see figure 18 of Barnes which is a “Predicted eye diagram”  )
generating, using the second output test pattern, a second measurement eye diagram (Barnes, as cited above, also see figure 21 reproduced below) 

    PNG
    media_image6.png
    520
    876
    media_image6.png
    Greyscale

	correlating184830-8993-4174 v.1PATENTDocket No.: 16356.1905US01 (110708.01)correlating the second measurement eye diagram and the first measurement eye diagram (Barnes, figure 21, teaches there is “good...correlation” between the first [predicted/simulated] eye diagram and the measured eye diagram)
	and providing, based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the second measurement eye diagram (Barnes, fig. 21, teaches that “measurements” show the “good eye and amplitude correlation”, e.g. the amplitude of the eyes are 462 mV (measured) and 458 mV (simulated) – these provide a technique for a correlation notification that indicate a similarity between the eye diagrams, e.g. by the measurements, also see pages 23-29 – these teach a variety of other 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Keysight, as modified above, creating a predicted/estimated eye diagram for a DUT from an impulse response determined from measurement data with a nominal input signal with the teachings from Barnes on using output data from an oscilloscope to determine the eye diagram for an input signal and then comparing the measured eye diagram with one predicted from a convolution of a model of the DUT with the input signal/test pattern.  The motivation to combine would have been that the technique in Barnes would have better validated the impulse response [example of a transfer function] of the DUT to enable more accurate estimations of the output response for new input signals. 

Claim 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support and in further view of Kaelly Farnham, “Controlling Measurement Test Equipment from Keysight ADS”, Blog Posting from Keysight, May 1st, 2017. 

Regarding Claim 4.

	The oscilloscope system of claim 2, further comprising:
	a simulation system that is coupled to the measurement engine, wherein the measurement engine is further configured to :
	provide, to the simulation system, the first measurement eye diagram, wherein the simulation system includes:
	a simulation processing system;
	and a simulation memory system that is coupled to the simulation processing system and that stores instruction that, when executed by the simulation processing system, cause the simulation processing system to provide a simulation engine that is configured to:
	perform a simulation using the device under test;
	generate, based on the simulation, a simulated eye diagram;
	correlate the first measurement eye diagram and the simulated eye diagram;
	and provide, based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the simulated eye diagram. 


Farnham teaches:
	The oscilloscope system of claim 2, further comprising:
	a simulation system that is coupled to the measurement engine, wherein the measurement engine is further configured to (Farnham, ¶ 8 teaches “Using a link between Farnham teaches coupling the measurement engine on the oscilloscope to a simulation system – this is to “to correlate simulation to measurement” (Farnham, ¶ 3))
	provide, to the simulation system, the first measurement eye diagram, wherein the simulation system  includes:
	 (Farnham, figure 3 teaches “Measured eye diagram on Keysight DCA-X 86100D oscilloscope compared to a simulated eye diagram in Keysight ADS.” then see figure 5 caption which teaches “Calling a Python script from ADS to load simulated channel output waveform and compare it directly with the measured waveform.”, in other words Farnham teaches that the first measurement eye diagram may be provided to the simulation system and/or the simulated eye diagram may be provided to the oscilloscope – the technique in Farnham is bi-directional with read/write between both, e.g. see figure 4
for clarification - the description “In the case of the PAM-4 signal mentioned at the beginning, it might be better to process the simulated waveform on the measurement test equipment because the Keysight DCA-X 86100D oscilloscope has lots of built in functionality. In this case, we can use a Python script to do the heavy lifting: loading the simulation data into the DCA-X 86100D, configuring the scope, processing the eye statistics, and returning the levels back to ADS. At the same time, you could also measure the physical channel for direct comparison with simulation, using the exact same processing algorithms. After the Python :
a simulation processing system; (Farnham, as cited above, teaches this – this is part of the “Advanced Design System”/”ADS”)
	and a simulation memory system that is coupled to the simulation processing system and that stores instruction that, when executed by the simulation processing system, cause the simulation processing system to provide a simulation engine that is configured to:(Farnham, as cited above, teaches this – this is part of the “Advanced Design System”/”ADS”)
	perform a simulation using the device under test (Farnham, figure 3 as cited above, along with the other citations teaches creating a simulated eye diagram for the DUT – this includes performing a simulation);
	generate, based on the simulation, a simulated eye diagram (Farnham, figure 3 as cited above, along with the other citations teaches creating a “simulated eye diagram” for the DUT);
	correlate the first measurement eye diagram and the simulated eye diagram (Farnham, ¶ 3 teaches that this system is to provide users the ability “to correlate simulation to measurement”, such as for eye diagrams);
	and provide, based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the simulated eye diagram (Farnham, last paragraph teaches that the system is to determine “eye statistics” and return “the levels” to “ADS” [simulation environment], e.g. “ADS calls the script and the corresponding PAM-4 levels for both simulation and measurement are returned to ADS.” – the “levels” indicate a similarity between the measured and simulated eye diagrams – this enables 

    PNG
    media_image7.png
    160
    606
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    444
    823
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix, as modified by Keysight above, on an oscilloscope system with a technique for predicting/estimating an eye diagram for a DUT for new input test patterns using the impulse response of the DUT with the teachings 

Regarding Claim 11.
Tektronix, as combined with Keysight does not explicitly teach:
	The oscilloscope of claim 9, wherein the measurement engine is further configured to:
	20receive, from a simulation system that is coupled to the measurement engine, a simulated eye diagram that is generated by the simulation system based on a simulation using the device under test;
	correlate the first measurement eye diagram and the simulated eye diagram;
	and provide, based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the simulated eye diagram. 

Farnham teaches:
The oscilloscope of claim 9, wherein the measurement engine is further configured to:
20receive, from a simulation system that is coupled to the measurement engine, a simulated eye diagram that is generated by the simulation system based on a simulation using the device under test; (Farnham, as cited below teaching bi-directional [both receiving and transmitting] linking a simulation system [example of coupling] to a oscilloscope [example of system with a measurement engine] in order “co correlate simulation to measurement” such as for “eye diagrams” [this includes generating simulated eye diagrams of the DUT, ¶ 8 teaches “Using a link between Keysight ADS and Python, it’s possible to transfer data between the simulation [system] and measurement environments [e.g., the oscilloscope], and even control the instrument directly using SCPI commands. And the great thing is, you don’t even need to know Python to do basic instrument IO.”, also see figures 2 and 4 – Farnham teaches coupling the measurement engine on the oscilloscope to a simulation system – this is to “to correlate simulation to measurement” (Farnham, ¶ 3)
Farnham, figure 3 teaches “Measured eye diagram on Keysight DCA-X 86100D oscilloscope compared to a simulated eye diagram in Keysight ADS.” then see figure 5 caption which teaches “Calling a Python script from ADS to load simulated channel output waveform and compare it directly with the measured waveform.”, in other words Farnham teaches that the first measurement eye diagram may be provided to the simulation system and/or the simulated eye diagram may be provided to the oscilloscope – the technique in Farnham is bi-directional with read/write between both, e.g. see figure 4, also see figure 3
for clarification - the description “In the case of the PAM-4 signal mentioned at the beginning, it might be better to process the simulated waveform on the measurement test equipment because the Keysight DCA-X 86100D oscilloscope has lots of built in functionality. In 
	correlate the first measurement eye diagram and the simulated eye diagram (Farnham, ¶ 3 teaches that this system is to provide users the ability “to correlate simulation to measurement”, such as for eye diagrams);
	and provide, based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the simulated eye diagram.  (Farnham, last paragraph teaches that the system is to determine “eye statistics” and return “the levels” to “ADS” [simulation environment], e.g. “ADS calls the script and the corresponding PAM-4 levels for both simulation and measurement are returned to ADS.” – the “levels” indicate a similarity between the measured and simulated eye diagrams – this enables users “to correlate simulation to measurement” [i.e. it is an example technique for correlation notification])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix, as modified by Keysight above, on an oscilloscope system with a technique for predicting/estimating an eye diagram for a DUT for new input test patterns using the impulse response of the DUT with the teachings 

Regarding Claim 18.
Tektronix, as combined with Keysight does not explicitly teach:
	The method of claim 16, further comprising:
	receiving, by the oscilloscope from a simulation system, a simulated eye diagram that is generated by the simulation system based on a simulation using the device under test; 
	correlating, by the oscilloscope, the first measurement eye diagram and the simulated eye diagram;
	and providing, by the oscilloscope based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the simulated eye diagram. 

Farnham teaches:
The method of claim 16, further comprising:
receiving, by the oscilloscope from a simulation system, a simulated eye diagram that is generated by the simulation system based on a simulation using the device under test;  (Farnham, as cited below teaching bi-directional [both receiving and transmitting] linking a simulation system [example of coupling] to a oscilloscope [example of system with a measurement engine] in order “co correlate simulation to measurement” such as for “eye diagrams” [this includes generating simulated eye diagrams of the DUT, ¶ 8 teaches “Using a link between Keysight ADS and Python, it’s possible to transfer data between the simulation [system] and measurement environments [e.g., the oscilloscope], and even control the instrument directly using SCPI commands. And the great thing is, you don’t even need to know Python to do basic instrument IO.”, also see figures 2 and 4 – Farnham teaches coupling the measurement engine on the oscilloscope to a simulation system – this is to “to correlate simulation to measurement” (Farnham, ¶ 3)
Farnham, figure 3 teaches “Measured eye diagram on Keysight DCA-X 86100D oscilloscope compared to a simulated eye diagram in Keysight ADS.” then see figure 5 caption which teaches “Calling a Python script from ADS to load simulated channel output waveform and compare it directly with the measured waveform.”, in other words Farnham teaches that the first measurement eye diagram may be provided to the simulation system and/or the simulated eye diagram may be provided to the oscilloscope – the technique in Farnham is bi-directional with read/write between both, e.g. see figure 4, also see figure 3
for clarification - the description “In the case of the PAM-4 signal mentioned at the beginning, it might be better to process the simulated waveform on the measurement test equipment because the Keysight DCA-X 86100D oscilloscope has lots of built in functionality. In 
	correlating, by the oscilloscope, the first measurement eye diagram and the simulated eye diagram;  (Farnham, ¶ 3 teaches that this system is to provide users the ability “to correlate simulation to measurement”, such as for eye diagrams)
	and providing, by the oscilloscope based on the correlation, a correlation notification that is configured to indicate a similarity between the first measurement eye diagram and the simulated eye diagram.  (Farnham, last paragraph teaches that the system is to determine “eye statistics” and return “the levels” to “ADS” [simulation environment], e.g. “ADS calls the script and the corresponding PAM-4 levels for both simulation and measurement are returned to ADS.” – the “levels” indicate a similarity between the measured and simulated eye diagrams – this enables users “to correlate simulation to measurement” [i.e. it is an example technique for correlation notification])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix, as modified by Keysight above, on an oscilloscope system with a technique for predicting/estimating an eye diagram for a DUT for new input test patterns using the impulse response of the DUT with the teachings 

Claim 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support and in further view of B Kanmani, “Laboratory measurement of impulse response”. OpenStax CNX. Sep 23, 2009, accessed via the CNX website by Rice University et al. 

Regarding Claim 5.
Tektronix, as modified above, does not explicitly teach: 
wherein the first input test pattern includes a periodic pattern having an equal number of logical off bits and logical on bits 

Kanmani teaches: 
wherein the first input test pattern includes a periodic pattern having an equal number of logical off bits and logical on bits (Kanmani, section 3 teaches “The method is based on the fact that the impulse response h(t) is the derivative of the step response g(t), (see figure 2). The analog electronic circuit whose impulse response is to be measured is given a symmetric square wave input. The square wave is viewed as a wave containing alternate unit steps: u(t) and –u(t). Hence, the corresponding output consists of alternate step response: g(t) and –g(t). The period of the square wave needs to be increased unit the presence of the steady state is clearly evident. Since, the unit impulse is the derivative of the unit step, this output, when given to a differentiator, will contain a sequence of alternate impulse response: h(t) and –h(t), as shown in figure 3...The student can view the impulse response on the oscilloscope.”, in other words Kanmani teaches using the derivative of the step response to estimate a pulse response,  similar to Tektronix as cited above, but then teaches using a “symmetric square wave input” in place of the step function [e.g., of Tektronix], in order to provide both the rising and falling unit step responses that can be viewed “on the oscilloscope” and to ensure that “steady state is clearly evident”
a symmetric square wave is a periodic pattern with an equal number of 0s and 1s that alternate, e.g. see figure 4)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix, as modified above, on determining the impulse response of a DUT by using a step function with the teachings from Kanmani on using a square wave instead of a step function. The motivation to combine would 

Regarding Claim 6.
Kanmani teaches:
	wherein the equal number of logical off bits and logical on bits in the first input test pattern is configured to settle reflections in the device under test (Kanmani, as cited above, teaches using a square wave, i.e. an equal number of on/off bits, in order to achieve “steady state” [a state in which reflections are settled] – the square wave and the equal number are configured to settle the reflections in order to reach “steady-state” wherein the reflections have settled)


Regarding Claim 12.
Tektronix, as modified above, does not explicitly teach: 
wherein the first input test pattern includes a periodic pattern having an equal number of logical off bits and logical on bits 

Kanmani teaches: 
wherein the first input test pattern includes a periodic pattern having an equal number of logical off bits and logical on bits (Kanmani, section 3 teaches “The method is based on the fact that the impulse response h(t) is the derivative of the step response g(t), (see figure 2). The  but then teaches using a “symmetric square wave input” in place of the step function [e.g., of Tektronix], in order to provide both the rising and falling unit step responses that can be viewed “on the oscilloscope” and to ensure that “steady state is clearly evident”
a symmetric square wave is a periodic pattern with an equal number of 0s and 1s that alternate, e.g. see figure 4)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix, as modified above, on determining the impulse response of a DUT by using a step function with the teachings from Kanmani on using a square wave instead of a step function. The motivation to combine would have been that the method of Kanmani ensures that the impulse response is for “steady state” and that both the rising and falling step response are obtained from a single input test pattern. 

Regarding Claim 13.
Kanmani teaches:
	wherein the equal number of logical off bits and logical on bits in the first input test pattern is configured to settle reflections in the device under test (Kanmani, as cited above, teaches using a square wave, i.e. an equal number of on/off bits, in order to achieve “steady state” [a state in which reflections are settled] – the square wave and the equal number are configured to settle the reflections in order to reach “steady-state” wherein the reflections have settled)

Regarding Claim 19.
Tektronix, as modified above, does not explicitly teach: 
wherein the first input test pattern includes a periodic pattern having an equal number of logical off bits and logical on bits 

Kanmani teaches: 
wherein the first input test pattern includes a periodic pattern having an equal number of logical off bits and logical on bits (Kanmani, section 3 teaches “The method is based on the fact that the impulse response h(t) is the derivative of the step response g(t), (see figure 2). The analog electronic circuit whose impulse response is to be measured is given a symmetric square wave input. The square wave is viewed as a wave containing alternate unit steps: u(t) and –u(t). Hence, the corresponding output consists of alternate step response: g(t) and –g(t). The period of the square wave needs to be increased unit the presence of the steady state is clearly  but then teaches using a “symmetric square wave input” in place of the step function [e.g., of Tektronix], in order to provide both the rising and falling unit step responses that can be viewed “on the oscilloscope” and to ensure that “steady state is clearly evident”
a symmetric square wave is a periodic pattern with an equal number of 0s and 1s that alternate, e.g. see figure 4)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix, as modified above, on determining the impulse response of a DUT by using a step function with the teachings from Kanmani on using a square wave instead of a step function. The motivation to combine would have been that the method of Kanmani ensures that the impulse response is for “steady state” and that both the rising and falling step response are obtained from a single input test pattern. 

Regarding Claim 20.
Kanmani teaches:
	wherein the equal number of logical off bits and logical on bits in the first input test pattern is configured to settle reflections in the device under test (Kanmani, as cited above, )

Claim 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tektronix, “FFT Applications for TDS Oscilloscopes”, 2005, accessed via Tektronix Website, in view of Keysight, “Using Eye Diagrams”, last modified “8-Dec-2016”, accessed via the Keysight Website for PLTS system support and in further view of Xilinx, “Signal Integrity Solution Guide”, July 2005, Issue 1 

Regarding Claim 7.
Tektronix, as modified above, does not explicitly teach:
	The oscilloscope system of claim 1, wherein the deriving the transfer function for the device under test includes calculating a finite difference of the first output test pattern from which the transfer function is derived. 

Xilinx teaches:
	The oscilloscope system of claim 1, wherein the deriving the transfer function for the device under test includes calculating a finite difference of the first output test pattern from which the transfer function is derived. (Xilinx, page 14, teaches “Figure 6 illustrates a simple binary waveform x[n] and the related first difference waveform x[n]-x[n-1]. If you are familiar a first difference is an example of the finite difference)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix, as modified above on a system which takes a derivative of data on an oscilloscope with the teachings from Xilinx on performing a “derivative operation” by using a “first-difference”. The motivation to combine would have been that the technique in Xilinx provides a computationally efficient means to determine the derivative of a discrete data, e.g. data points from an oscilloscope.
The Examiner also notes that taking a derivative with an oscilloscope is known in the art to typically be done with some form of a discrete derivative, e.g. the first-difference, as oscilloscope waveforms are a set of discrete data points. The method in Xilinx provides a fast method of performing a discrete derivative as it only requires 2 data points, while some other known methods used for oscilloscopes use more than 2 data points – the method in Xilinx is faster as it is a more simple calculation on less data. 

Regarding Claim 14.
Tektronix, as modified above, does not explicitly teach:
	The IHS of claim 8, wherein the deriving the transfer function for the device under test includes calculating a finite difference of the first output test pattern from which the transfer function is derived. 


	... wherein the deriving the transfer function for the device under test includes calculating a finite difference of the first output test pattern from which the transfer function is derived. (Xilinx, page 14, teaches “Figure 6 illustrates a simple binary waveform x[n] and the related first difference waveform x[n]-x[n-1]. If you are familiar with calculus, you can think of the first difference waveform as a kind of derivative operation.” – a first difference is an example of the finite difference)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Tektronix, as modified above on a system which takes a derivative of data on an oscilloscope with the teachings from Xilinx on performing a “derivative operation” by using a “first-difference”. The motivation to combine would have been that the technique in Xilinx provides a computationally efficient means to determine the derivative of a discrete data, e.g. data points from an oscilloscope.
The Examiner also notes that taking a derivative with an oscilloscope is known in the art to typically be done with some form of a discrete derivative, e.g. the first-difference, as oscilloscope waveforms are a set of discrete data points. The method in Xilinx provides a fast method of performing a discrete derivative as it only requires 2 data points, while some other known methods used for oscilloscopes use more than 2 data points – the method in Xilinx is faster as it is a more simple calculation on less data. 

Conclusion

John Pauly et al., ELE 301: Signals and Systems, Lecture Notes from Fall 2011-2012 from Lecture 3, Princeton University – see slides 9-11 which teaches that the output of an LTI system, e.g. DUT, may be determined by the “convolution integral” using the “impulse response” – specifically, see slide 11 for the integral – this is in the time domain, i.e. convolving a voltage waveform with an impulse response results in a output of a voltage waveform
MIT, Chapter 11, LTI Models and Convolution, Spring 2012 Draft Lecture – see page 131, then see §11.2, then see §11.4, and see figure 11-6 “If S is an LTI system, then we can use the unit sample response h to predict the response to any waveform x by writing x as a sum of shifted, scaled unit sample functions, and writing the output as a sum of shifted, scaled, unit sample responses, with the same scale factors.”
Liberman et al., LING 525, “Computer Analysis and Modeling of Biological Signals and Systems”, Lecture Notes from Spring Term 2020 from University of Pennsylvania which provides the “slogan” “The effect of any linear, shift-invariant system on an arbitrary input signal is obtained by convolving the input signal with the response of the system to a unit impulse.”
Dmitriev-Zdorov et al., US 2018/0123840 - ¶ 42 “The channel characterization unit 510 can include a step response unit 516 to determine the step responses of the channel based on the transition waveforms output from the driver and the voltage transfer function for the channel. In some embodiments, the step response unit 516 can determine the step responses by converting the voltage transfer function into a time-domain response and separately convolving each of the transition waveforms with the time-domain version of the voltage transfer function. The step response unit 516 also can determine the step responses by differentiating the transition waveforms into "Dirac" responses, performing a Fourier transform on the "Dirac" responses, and multiplying the transformed responses with the voltage transfer function, before performing an inverse Fourier transform on the result”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128